DETAILED ACTION
Summary
	This is a non-final Office action in reply to the Response to Restriction/Election Requirement filed 22 August 2022. Claims 3-9 are pending (Claims 1 and 2 are canceled; Claims 3-8 are amended; new Claim 9 is added).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (371 of PCT/JP2019/006993, filed 25 February 2019) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Acknowledgment is made of applicant’s claim for foreign priority (JP2018-064460, filed 29 March 2018; JP2018-165419, filed 04 September 2018) under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election of Group 2, drawn to a method for producing a permselective membreane, in the reply filed on 22 August 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Groups 1 and 2, i.e., Claims 1-6 and 8, respectively, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 22 August 2022.
Applicant has canceled Claims 1 and 2, amended Claims 3-6 and 8 to depend on Claim 7, and has further added new Claim 9 dependent on Claim 7. Group 3 (Claim 8) remains withdrawn and is not being considered for patentability because the group remains directed to a method for treating water and shares with Groups 1 and 2 the common technical features of a permselective membrane provided with a polyamide support membrane having a selective permeability and a coating layer formed on a surface thereof and comprising a lipid bilayer membrane with a channel substance; such common technical features are not special technical features because they do no make a contribution over the prior art in view of MONTEGMAGNO et al. (US PGPub 2012/0043275 A1) as explained in the Restriction/Election Requirement filed 24 June 2022. Thus, Claim 8 remains withdrawn and only Claims 3-7 and 9 will be evaluated for patentability.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3-7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 7, there is insufficient antecedent basis for “the polyamide member” in lines 8-9. Claims 3-6 and 9 are also rejected due to their dependence on Claim 7.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7, 4, 5, and 9 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by MONTEMAGNO et al. (US PGPub 2012/0043275 A1).
Regarding Claim 7, MONTEMAGNO discloses a method for obtaining a nanofabricated membrane (p0015). The membrane comprises a conventional polyamide surface wherein a proteoliposome lipid bilayer 7 is incorporated onto a biocompatible polyamide matrix 12 (i.e., forming a coating layer comprising a lipid bilayer membrane… on a surface of the support membrane; p0005; p0016; FIG. 5, reproduced below). Furthermore, the proteoliposome lipid bilayer incorporates aquaporin channel proteins that allows for the selective transport of water and provides the membrane with high water selectivity and permeability (i.e., a permselective membrane; a lipid bilayer membrane containing a channel substance; p0006). MONTEMAGNO further discloses the polyamide membrane is prepared by reaction of an amine (e.g., ethanolamine) with trimesoyl chloride or other acyl derivatives (p0034), i.e., which is commonly known to one of ordinary skill in the art as interfacial polymerization (i.e., producing a support membrane having selective permeability and made of a polyamide membrane; wherein the step of producing the support membrane includes a step of producing the polyamide [membrane] by interfacial polymerization).

    PNG
    media_image1.png
    150
    400
    media_image1.png
    Greyscale

Regarding the limitation “a polyamide membrane having a permeation flux of 35 L/(m2·h) or more at a pressure of 0.1 MPa” is directed toward an inherent property of the claimed polyamide membrane. The discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel (In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368, Fed. Cir. 2004; MPEP §2112 I). Because the prior art discloses all claimed structural and functional limitations of the polyamide membrane, inherent properties, such as the permeation flux as claimed, are necessarily present and therefore are inherently anticipated by the prior art.
 	Regarding Claim 4, MONTEMAGNO discloses the method of Claim 7. MONTEMAGNO further discloses the liposomes include 1-palmityol-2-(10Z,12Z-tricosdiynoyl)-sn-glycero-3-phosphocholine (p0015), which is a charged lipid (i.e., wherein the lipid bilayer membrane is made to contain a charged lipid).
	Regarding Claim 5, MONTEMAGNO discloses the method of Claim 4. MONTEMAGNO further discloses the liposomes include 1-palmityol-2-(10Z,12Z-tricosdiynoyl)-sn-glycero-3-phosphocholine (i.e., wherein the charged lipid is at least one selected from the group consisting of… 1-palmitoyl-2-oleoyl-sn-glycero-3-ethylphosphocholine; p0015).
Regarding Claim 9, MONTEMAGNO discloses the method of Claim 7. MONTEMAGNO further discloses the polyamide membrane is prepared by reaction of an amine (e.g., ethanolamine) with trimesoyl chloride or other acyl derivatives (p0034), i.e., which is commonly known to one of ordinary skill in the art as interfacial polymerization (i.e., wherein the polyamide membrane is made by the interfacial polymerization of an acid chloride).
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over MONTEMAGNO et al. (US PGPub 2012/0043275 A1), as applied to Claim 7 above, and further in view of DO et al. (Environmental Science & Technology, 2012, 46, pg. 13184-13192).
Regarding Claim 3, MONTEMAGNO discloses the method of Claim 7. MONTEMAGNO is deficient in disclosing the polyamide membrane is further treated with chlorine.
DO discloses the use of a chlorine treatment to advantageously improve the flux and salt rejection of polyamide membranes especially used in water disinfection (§Introduction, par. 1, pg. 13184). Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to treat the permselective membrane of MONTEMAGNO that comprises a polyamide membrane with chlorine, as taught by DO.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over MONTEMAGNO et al. (US PGPub 2012/0043275 A1), as applied to Claim 7 above, and further in view of KAWAKATSU et al. (JP 2014100645 A; machine translation referenced herein).
Regarding Claim 6, MONTEMAGNO discloses the method of Claim 7. MONTEMAGNO further discloses the incorporated protein in the lipid bilayer is a member of the aquaporin family of proteins; however, MONTEMAGNO further discloses other families of proteins can be substituted such that the resulting membrane provides high selectivity and permeability for water (p0006). MONTEMAGNO is deficient in explicitly disclosing the channel substance is at least one selected from the group consisting of gramicidin, amphotericin B, and derivatives thereof.
KAWAKATSU discloses the use of a phospholipid bilayer membrane formed on the surface of a membrane body used in the field of water treatment (p0001; p0013). Such a bilayer membrane further comprises vesicles having a channel material (p0013; p0016); the channel material is further identified as gramicidin, amphotericin B, hemolysin or aquaporin (p0017). As noted earlier, MONTEMAGNO disclosed the substitutability of aquaporin for other similar water channel proteins; as identified by KAWAKATSU, gramicidin and amphotericin B are appropriate substitutes for aquaporin. Thus, the claimed limitation wherein the channel substance is at least one selected from the group consisting of gramicidin, amphotericin B, and derivatives thereof would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention because the substitution of one known element for another would have yielded predictable results (MPEP §2143.01 B).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 7, 3-6, and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 4-6 of U.S. Patent No. 10,583,405 in view of MONTEMAGNO et al. (US PGPub 2012/0043275 A1), DO et al. (Environmental Science & Technology, 2012, 46, pg. 13184-13192), and KAWAKATSU et al. (JP 2014100645 A; machine translation referenced herein), singly, or in combination.
Regarding Claim 7¸ Claim 4 of ‘405 discloses a method for producing a permselective membrane having a coating layer made of a phospholipid bilayer and a channel substance formed on a surface of a porous membrane; ‘405 fails to disclose the support membrane is a polyamide membrane made by interfacial polymerization or that the polyamide membrane has a permeation flux. However, MONTEMAGNO discloses the use of polyamide as a base support for a phospholipid bilayer (p0005); such a composition is advantageously biocompatible and ideal for lipid incorporation (p0005). Even further, MONTEMAGNO discloses the polyamide membrane is prepared by reaction of an amine (e.g., ethanolamine) with trimesoyl chloride or other acyl derivatives (p0034), i.e., which is commonly known to one of ordinary skill in the art as interfacial polymerization. Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to modify the permselective membrane of Claim 4 of ‘405 with the polyamide membrane of MONTEMAGNO.
Regarding Claim 3, as applied to Claim 7, while Claim 4 of ‘405 discloses a method for producing a permselective membrane, and while MONTEMAGNO discloses the use of polyamide as a porous membrane, Claim 4 of ‘405 and MONTEMAGNO fail to disclose treating the polyamide with chlorine. However, DO discloses the use of a chlorine treatment to advantageously improve the flux and salt rejection of polyamide membranes especially used in water disinfection (§Introduction, par. 1, pg. 13184). Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to treat the permselective membrane of Claim 4 of ‘405 and MONTEMAGNO that comprises a polyamide membrane with chlorine, as taught by DO.
Regarding Claim 4, as applied to Claim 7, Claim 6 of ‘405 further discloses the limitations of Claim 4.
Regarding Claim 5, as applied to Claim 7, Claim 6 of ‘405 further discloses a charged phospholipid comprising POPC; MONTEMAGNO further discloses a number of substitutable liposomes, including 1-palmitoyl-2-(10Z,12Z-tricosdiynoyl)-sn-glycero-3-phosphocholine.
Regarding Claim 6, as applied to Claim 7, Claim 4 of ‘405 further discloses amphotericin B as the channel substance.
Regarding Claim 9, as applied to Claim 7, MONTEMAGNO further discloses the polyamide membrane is prepared by reaction of an amine (e.g., ethanolamine) with trimesoyl chloride or other acyl derivatives (p0034), i.e., which is commonly known to one of ordinary skill in the art as interfacial polymerization.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777